Citation Nr: 0212046	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  99-21 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a nose disorder as a 
residual of cold injury.

[The issue of entitlement to service connection for hearing 
loss will be addressed in a later decision.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1944 to July 1946, and from August 1950 to July 
1951.  This case comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The Board is undertaking additional development on the issue 
of entitlement to service connection for hearing loss.  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDING OF FACT

The veteran's current nose deformity is not the result of 
cold injury in service; no current nose disability due to 
cold injury is shown.


CONCLUSION OF LAW

Service connection for a nose disorder as a residual of cold 
injury is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001)).  Regulations implementing the 
VCAA have now been published.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The VCAA and implementing 
regulations apply in the instant case.  See VAOPGCPREC 11-
2000.

Here, all pertinent mandates of the VCAA and implementing 
regulations have been satisfied.  The claim has been 
considered on the merits.  In July 1999 the veteran was 
notified of the July 1999 rating decision.  The August 1999 
statement of the case informed the veteran of the reasons for 
the denial of his service connection claim.  A September 2001 
rating decision again informed the veteran of the reasons why 
his claim for service connection for residuals of cold injury 
concerning his nose was denied.  A supplemental statement of 
the case (SSOC) in January 2002 likewise informed him of the 
reasons for the denial of his service connection claim, as 
well as reviewed the provisions and requirements of the VCAA.  
The RO has completely developed the record, obtaining 
treatment records and arranging for VA examination.  The 
veteran has not indicated that there are any pertinent 
medical records which have not been obtained by VA.  As no 
further development is needed on this issue, there is no need 
for further notice to the veteran of what evidence it is his 
responsibility to provide.  

Where, as here, there has been substantial compliance with 
the VCAA and the implementing regulations, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

Generally service connection may be established for 
disability due to injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may be established if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.




Factual Background

The veteran claims to have a current nose disorder as a 
result of his suffering from frostbite (cold injury) during 
his period of active service at the Chosin Reservoir in 
Korea.  The veteran's representative has observed (presumably 
to establish cold exposure) that service-connection is 
established for residuals of cold weather injury to the 
hands, feet, cheeks, and ears. 

Review of the service medical records reveals no evidence of 
complaints of or treatment for cold injury-related problems.  
However, the veteran indicated as part of a July 1999 VA 
Protocol Examination History for Cold Injuries that he was 
treated at an aid station in "Koto Ry" at the time of the 
injury.  A service personnel record shows that the veteran 
did participate in the Wonson-Hungnam-Chosin Campaign in 
Northern Korea from October 1950 to December 1950.  The Board 
recognizes that the veteran was exposed to extremely cold 
temperatures during his active service in Korea.  

A May 2000 note from a private physician reveals that cold 
sensitivity and nail abnormalities were diagnosed.  Photos of 
the veteran's hands and feet (but not the nose) were 
associated with the note. 

On VA Cold Injury Protocol examination in June 2000, the 
veteran did not report any cold exposure-related problems 
affecting his nose.  Cold injury residuals of the toes and 
feet were diagnosed.  

On VA Arteries, Veins and Miscellaneous examination in 
February 2001 the veteran reported that his nose was 
chronically peeling and that he had some lesions on his nose 
that did not seem to go away.  He added that his ears and 
cheeks also became very cold and tingly when exposed to cold 
weather.  The examination report noted under "Habits" that 
the veteran was an alcoholic who had been treated on both an 
inpatient and outpatient basis.  Examination of the veteran's 
face showed rhinophyma of the nose with bumpy irregular 
surface, with some flaking but no suspicious lesions.  The 
examining physician reported that the veteran had cold 
sensitivity of the hands, feet, ears and cheeks.  She added 
that the veteran's "[n]ose deformity is not felt to be 
secondary to cold injury but more likely secondary to chronic 
drinking."  

Analysis

After a thorough review of the veteran's claim file, the 
Board concludes that he has failed to show the required nexus 
between any current nose disorder and his active service or 
any exposure to cold therein.  There is no competent 
(medical) evidence that relates a nose disorder to service.  
The sole competent evidence of record on the matter of a 
nexus between the claimed nose disorder and the veteran's 
service is in the report of the February 2001 VA examination.  
The examiner at that time opined that the veteran's nose 
deformity was not felt to be secondary to cold injury but 
more likely secondary to chronic drinking.  Although the 
veteran asserts he has a nose disorder due to his inservice 
exposure to cold weather, his assertion is not competent 
evidence.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he does not have the requisite 
medical training, the veteran is not competent to establish 
by his own opinion that his current nose disorder (diagnosed 
rhinophyma) is the result of his inservice cold injury.

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, 
the preponderance of the evidence is against the veteran's 
claim.  Accordingly, the claim must be denied.





ORDER

Service connection for a nose disorder as a residual of cold 
injury is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

